COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00319-CR


DOMENIC TRUMAN                                                      APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

           FROM THE 362ND DISTRICT COURT OF DENTON COUNTY
                      TRIAL COURT NO. F16-443-362

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      Pro se Appellant Domenic Truman attempts to appeal from the trial court’s

judgment reached as a result of a plea bargain. Appellant pled guilty to the state

jail felony of fraudulent use or possession of identifying information in exchange




      1
          See Tex. R. App. P. 47.4.
for 180 days in county jail.2 Appellant signed a document including statements

that he was mentally competent at the time of his plea and that his plea was

made freely and voluntarily as well as a judicial confession of guilt, and he

separately signed a waiver of appeal providing that he “waive[d] the right to any

appeal in this case” and that he did “not desire to appeal.” The trial court’s

certification of appeal provides that this is a plea-bargained case, the Appellant

does not have the right to appeal, and he has waived his right of appeal.3

      We informed Appellant by letter that this appeal was subject to dismissal

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response showing grounds for continuing the appeal by

September 2, 2016. We have received no response.

      We therefore dismiss this appeal.4



                                                   PER CURIAM


PANEL: DAUPHINOT, WALKER, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 13, 2016

      2
      See Tex. Penal Code Ann. § 12.44(a) (West 2011), § 32.51(b), (c)(1)
(West Supp. 2016).
      3
          See Tex. R. App. P. 25.2(a)(2), (d).
      4
          See Tex. R. App. P. 25.2(d), 43.2(f).


                                           2